NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0009n.06

                                            No. 11-5998
                                                                                          FILED
                            UNITED STATES COURT OF APPEALS
                                                                                      Jan 03, 2013
                                                                               DEBORAH S. HUNT, Clerk
                                 FOR THE SIXTH CIRCUIT


MICHAEL ADAM CARNEAL,                                     )
                                                          )
          Petitioner-Appellant,                           )
                                                          )
v.                                                        )   On Appeal from the United States
                                                          )   District Court for the Western
COOKIE CREWS, Warden,                                     )   District of Kentucky
                                                          )
          Respondent-Appellee.                            )




Before:          MARTIN and BOGGS, Circuit Judges; and COLLIER, District Judge.*

                 PER CURIAM. Petitioner Michael Carneal appeals from an order of the district court

dismissing as untimely his petition for writ of habeas corpus. At age fourteen, Carneal killed three

and wounded five of his classmates; his sole claim now is that he was not competent to plead guilty,

due to an undiagnosed mental illness. Carneal pled guilty in 1998, but did not file for state post-

conviction relief until 2004 and did not file for federal habeas relief until 2009. Although conceding

that his petition was technically untimely under the one-year limitations period of the Antiterrorism

and Effective Death Penalty Act, Carneal argued for equitable tolling of the limitations period on the

basis of his paranoid schizophrenia, and statutory tolling during the pendency of his state petition.

In particular, Carneal argued that his mental illness was undiagnosed and that thus his petition was



          *
       The Honorable Curtis L. Collier, United States District Judge for the Eastern District of
Tennessee, sitting by designation.
No. 11-5998
Carneal v. Crews

untimely because, while his schizophrenia remained untreated, he was unable to disclose the nature

of his paranoid delusional system, fearing retribution from the voices in his head. Only once his

mental condition improved with medication many years later was he able to talk to doctors and

lawyers about the full extent of his hallucinations. Finding that Carneal had presented a colorable

claim for equitable tolling on the basis of mental illness, the district court held a week of evidentiary

hearings involving testimony from Carneal, his family, and medical experts. On the basis of reliable

testimony from Carneal’s treating psychiatrists at the prison, the district court concluded that Carneal

was entitled to a period of equitable tolling, but not a period sufficient to render his petition timely.

In addition, the district court found that Carneal’s petition did not warrant statutory tolling, as his

state petition was dismissed as untimely and thus it was not “properly filed” under AEDPA’s tolling

requirements. Pace v. DiGuglielmo, 544 U.S. 408 (2005). Thus even if equitable tolling had been

granted for the full period requested, Carneal’s federal petition would still have been untimely.

        Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in dismissing Carneal’s petition.

        Because the reasoning that supports dismissal has been articulated by the district court in its

well-reasoned and thorough opinion, the issuance of a detailed written opinion by this court would

be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is

AFFIRMED upon the reasoning employed by that court in its opinion filed on July 12, 2011.




                                                  -2-